Citation Nr: 1604361	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-28 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD) and cognitive disorder due to a traumatic brain injury (TBI).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for herpes simplex virus (HSV), type 2.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from March 25, 2009 to November 22, 2013.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent 



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 2004 to March 2009.

This appeal comes to the Board of Veterans' Appeals (Board) following November 2009, December 2011, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee and Chicago, Illinois.  The current agency of original jurisdiction (AOJ) is the VA RO in Chicago, Illinois.  A claim for service connection for anxiety and depression was received in March 2009.  The November 2009 rating decision, in pertinent part, granted service connection for PTSD and assigned a 50 percent initial disability rating effective March 25, 2009 (the day after the Veteran's separation from active service).

A claim for service connection for HSV, type 2 was received in June 2010.  The December 2011 rating decision granted service connection for HSV, type 2 and assigned a 10 percent initial disability rating effective June 1, 2010 (the date the claim was received by VA).  The April 2014 rating decision, in pertinent part, granted a TDIU effective November 22, 2013 and granted service connection for cognitive disorder due to TBI and continued the 50 percent disability rating for the PTSD and cognitive disorder.      

In February 2013 and March 2015, the Board remanded the issues on appeal for additional development.  In this case, the Board is granting a 100 percent disability rating for PTSD and cognitive disorder under 38 C.F.R. § 4.130 (2015), Diagnostic Code 9411 and a 60 disability rating for HSV, type 2 under 38 C.F.R. § 4.118 (2015), Diagnostic Code 7806, constituting the maximum schedular benefit available under these Codes.  With respect to the service-connected PTSD and cognitive disorder, the assignment of a 100 percent rating represents a maximum benefit based on the disability rating schedule and an extraschedular rating under 38 U.S.C.A. § 3.321(b) (2015) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement is rendered moot.  38 U.S.C.A. § 7104 (West 2014) (no question of law or fact remaining for the Board to decide).  Additionally, as discussed in detail below, with respect to the service-connected HSV, type 2, the Board finds that the symptomatology and impairment caused by the HSV are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is warranted nor has it been raised in this case.    

Further, as discussed below, pursuant to this decision, the Veteran is entitled to special monthly compensation payable at the housebound rate under 38 U.S.C.A. § 1114(s) (West 2014); therefore, the award of TDIU can result in no further benefit, and the issue of entitlement to a TDIU for the period from March 25, 2009 to November 22, 2013 is rendered moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the maximum disability benefits have been awarded in this case, constituting a full grant of the benefits sought on appeal, the Board finds that any discussion with regard to compliance with the Board's remand instructions is rendered moot.   

In a May 2010 substantive appeal (on a VA Form 9), the Veteran requested a Board videoconference hearing at the local VA RO in Chicago, Illinois, before a Veterans Law Judge that was scheduled for February 2012.  In correspondence received in February 2012, the representative withdrew the hearing request.  In an April 2013 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing at the VA RO in Chicago, Illinois (Travel Board hearing) before a Veterans Law Judge.  In correspondence received in July 2015, the representative withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).    

The issues of whether new and material evidence has been received to reopen service connection for left ankle strain, right ankle strain, left knee patellofemoral syndrome, and right knee patellofemoral syndrome and service connection for fibromyalgia have been raised by the record, but have not been adjudicated by the AOJ.  See July 2015 written statement from the representative.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the entire initial rating period from March 25, 2009, the PTSD and cognitive disorder has more nearly approximated total occupational and social impairment due to such symptoms as: chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, poor attention and concentration, intrusive thoughts, persistent delusions and auditory hallucinations, grossly inappropriate behavior, impaired impulse control with periods of violence, angry outbursts, panic attacks, passive suicidal ideation, intermittent inability to perform activities of daily living, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and inability to establish and maintain effective work and social relationships.

2.  For the entire initial rating period from June 1, 2010, the HSV, type 2 has been manifested by constant systemic therapy of oral antiviral medication during a 12 month period. 

3.  In additional to the 100 percent schedular disability rating for PTSD and cognitive disorder assigned herein, the Veteran is also service connected for obstructive sleep apnea rated as 50 percent disabling effective March 25, 2009, migraines rated as 50 percent disabling effective March 25, 2009, and HSV, type 2 rated as 60 percent effective June 1, 2010, which combine to 80 percent disabling for the period from March 25, 2009 to June 1, 2010 and 90 percent disabling for the period from June 1, 2010, exclusive of the 100 percent disability rating for PTSD.

4.  As the Veteran is already eligible for special monthly compensation payable at the housebound rate, award of a TDIU for the period from March 25, 2009 to November 22, 2013 can result in no further benefit.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for PTSD and cognitive disorder have been met for the entire initial rating period from March 25, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 60 percent for herpes simplex virus, type 2 have been met for the entire initial rating period from June 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7899-7806 (2015).  

3.  As there is no question of law or fact involving the claim of entitlement to special monthly compensation payable at the housebound rate based on award of a TDIU for the period from March 25, 2009 to November 22, 2013, the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting a 100 percent schedular disability rating for PTSD and cognitive disorder for the entire initial rating period from March 25, 2009, which is a complete grant of all benefits sought on appeal with respect to this issue.

Next, the Board is granting a 60 percent initial disability rating for the HSV, type 2 under Diagnostic Code 7806 for the entire initial rating period from June 1, 2010, which is the maximum schedular rating available under this Diagnostic Code.  The Veteran has also been notified of VA's practices in assigning extraschedular disability ratings.  See e.g., March 2013 notification letter ("In rare cases, we can assign a disability level other than the levels found in the schedule for a specific condition if [the] impairment is not adequately covered by the schedule.").  As discussed in detail below, the Board finds that the symptomatology and impairment caused by the HSV are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is warranted nor has it been raised in this case.  Because the Board is granting the highest schedular disability ratings available for the PTSD and cognitive disorder and HSV, type 2, constituting a full grant of the benefit sought on appeal with respect to these issues, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  

Further, the Veteran is already eligible for special monthly compensation payable at the housebound rate; therefore, award of a TDIU for the period from March 25, 2009 to November 22, 2013 can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from the claim.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis, 6 Vet. App. at 430.  As such, review of VA's duty to notify and assist is not necessary with respect to this issue. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Disability Rating Law and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating periods with respect to the issues of higher initial ratings for PTSD and cognitive disorder and HSV, type 2.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Initial Rating for PTSD and Cognitive Disorder

The Veteran is in receipt of a 50 percent initial disability rating for the PTSD and cognitive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411 from March 25, 2009 (the day after service separation).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R.	 § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the psychiatric symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the psychiatric disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

Initially, the Board notes that the Veteran is also service connected for a cognitive disorder as a residual of an in-service TBI.  38 C.F.R. § 4.124a (2015), Diagnostic Code 8045.  In the August 2009 TBI VA examination report, the VA examiner opined that the Veteran's social, subjective, and neurobehavioral symptoms are caused (approximately 50/50) by both the PTSD and TBI residuals.  In an April 2014 addendum medical opinion to the March 2014 TBI and PTSD VA examination reports, the VA examiner opined that it is not possible to differentiate what symptoms or portion of occupational and social impairment are attributable to the PTSD versus those attributable to the cognitive disorder as a residual of the TBI because it is difficult to ascertain whether symptoms such as sleep disturbance and irritability are better attributed to the mental health or neurologic disorder.  The VA examiner further noted that both the neurologic and psychiatric disorders have impacted areas of social interaction (e.g., responding to real or perceived negative feedback) and adaptation (e.g., responding appropriately to changes/stress in his environment).  

To rate the symptoms of sleep disturbance, irritability, and social impairment as both PTSD and residuals of a TBI would result in rating the same symptoms under different disabilities and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Further, the Board is granting a 100 percent schedular disability rating under Diagnostic Code 9411 for the PTSD and cognitive disorder; therefore, the Board finds that a separate rating under Diagnostic Code 8045 for the neurologic residuals of the TBI is not warranted for any part of the initial rating period.    

Throughout the course of the appeal, the Veteran has contended generally that the PTSD and cognitive disorder has been manifested by more severe symptoms than those contemplated by the 50 percent initial disability rating assigned.  In a May 2010 substantive appeal (on a VA Form 9), the Veteran contended that he is entitled to a higher disability rating because he has shortcomings in school, does not work, and has family problems, including martial issues leading to his divorce, due to psychiatric symptoms.  In a July 2015 written statement, the representative contended that the evidence of record supports a 100 percent disability rating for the PTSD and cognitive disorder because the symptoms and functional impairment more closely approximate that required for a 100 percent disability rating.  See also February and May 2012 written statements from the representative.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from March 25, 2009, the PTSD and cognitive disorder has been manifested by total occupational and social impairment, and symptoms that more nearly approximate the criteria for a 100 percent disability rating under Diagnostic Code 9411. 

VA treatment records associated with the claims file note that the Veteran reported depression, anxiety, irritability with outbursts of anger and poor impulse control, fleeting self-harming thoughts, delusions, hallucinations, chronic sleep disturbance, hypervigilance, mild memory impairment, and intrusive thoughts.  The treatment records note that attention and concentration are marginal.  VA treatment records note that the Veteran reported discord with his family, including not speaking with the majority of family members, and being divorced twice.  GAF scores ranging from 40 to 63 were assigned throughout the appeal period.

At the May 2009 PTSD VA examination, the Veteran reported depression, sleep impairment, anxiety, and panic attacks two to three times per week.  The Veteran reported preferring to isolate at home due to difficulty with crowds, relationship problems with his spouse due to anger, frequent nightmares, being very uncomfortable around others, and struggling with anger.  The Veteran's mood was noted as depressed and affect was blunted.  The VA examiner assessed that the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD symptoms and assigned a GAF score of 60. 

At the May 2009 TBI VA examination, the VA examiner noted moderate memory impairment, cognitive symptoms of decreased attention, difficulty concentrating, and difficulty with executive functions, and neurobehavioral symptoms of high levels of irritability. 

A May 2009 VA treatment record notes that the Veteran reported problems with his spouse due to anger and isolating at home.  In a July 2009 written statement, the Veteran's then-spouse reported that the Veteran suffers from depression and often does not want to interact with anyone.  A November 2011 VA treatment record notes that the Veteran reported passive suicidal ideation without plan or intent.  

January to March 2010 VA treatment records note that the Veteran divorced from his second spouse.  A May 2010 VA treatment record notes that the Veteran reported being unable to handle crowds and staying in his house for five days at a time.  A July 2010 VA treatment record notes that the Veteran reported continuing irritability and that he recently got into a physical fight.  A September 2010 VA treatment record notes that the Veteran reported spending a lot of time in his apartment alone.  An April 2011 VA treatment record notes that the Veteran reported poor impulse control, including repeatedly arguing with supervisors.  A May 2011 VA treatment record notes that the Veteran broke his phone after a confrontation with his girlfriend.  

In a July 2011 psychiatric/psychological impairment questionnaire, the Veteran's treating VA doctor assigned a GAF score of 50 and noted that the GAF scores had ranged from 35 to 55 over the previous year.  The VA doctor noted symptoms of deficiencies in family relationships, persistent irrational fears, persistent delusions or hallucinations, persistent danger of hurting self or others, deficiencies in work or school, depression affecting the ability to function independently, appropriately, and effectively, intermittent inability to perform activities of daily living, deficiencies in mood, difficulty adapting to stressful circumstances, intrusive recollections of a traumatic experience, grossly inappropriate behavior, unprovoked hostility and irritability, inability to establish and maintain effective relationships, and deficiencies in judgment.  

A November 2011 VA treatment record notes that the Veteran reported repeated confrontations with his boss, incomplete auditory hallucinations, and occasional panic due to anxiety.  A January 2012 VA treatment record notes that the Veteran reported difficulty controlling his anger, managing interpersonal relationships, and trusting others.

In a March 2012 psychiatric psychiatric/psychological impairment questionnaire, the Veteran's VA doctor assigned a current GAF score of 45 and noted that the GAF scores had ranged from 45 to 60 over the previous year.  The VA doctor noted many of the same symptoms he previously detailed in the July 2011 questionnaire with the addition of suicidal ideation.  The VA doctor noted that the Veteran has limited abstract reasoning, poor semantic memory, poor attention, and poor executive function as well as exhibited marked limitation in interpersonal functioning with socially inappropriate displays of anger.  See also October 2012 written statement from the VA doctor.  

In a May 2012 written statement, the Veteran reported multiple work accommodations from his employer including being allowed to arrive to work late, take days off as needed, assigned tasks that allow him to work by himself because he cannot work well with others, and allotted extra time to complete tasks.  The Veteran reported extreme difficulties in initiating or maintaining interactions and communication with others and that delusions and hallucinations distract from his ability to perform day to day assignments.

A June 2012 VA treatment record notes that the Veteran was going to be "laid off" from his job that he held for six months due to significant conflict with his supervisor.  The Veteran also reported that he had broken up with his girlfriend and denied having any other close friend or relationship.  The June 2012 VA treatment record notes that the Veteran continued to have a sense of paranoia about people around him, delusions of persecution, and incomplete auditory hallucinations.  An October 2012 VA treatment record notes that the Veteran was involved in intense relationship issues and unstable interpersonal relationships.  The October 2012 VA treatment record notes that the Veteran expressed persecutory ideas.

April 2013 to April 2014 VA treatment records note that the Veteran reported not having any contact with his family, a volatile relationship with his girlfriend, and periods of rage at work.  The treatment records note that insight and judgment were marginal, concentration and attention were poor, and the Veteran had delusions manifested by chronic persecutory feelings and ideas of reference (i.e., experiencing innocuous events or mere coincidences and believing they have strong personal significance).  An October 2013 VA treatment record notes that the Veteran was in a bar fight that resulted in him being arrested.  A November 2013 VA treatment record notes that the Veteran reported being fired for insubordination. 

The March 2014 VA examiner noted that the Veteran's overall level of functioning deteriorated over the previous year as evidenced by having lost his job, difficulty in effectively and appropriately interacting with others on a sustained basis (verbal altercations with others and one physical altercation in the community), and being more withdrawn and irritable.  The VA examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  In evaluating in degree of functionality, the VA examiner noted that the Veteran exhibited moderate limitations in the area of social interaction (e.g., responding to real or perceived negative feedback) and adaptation (e.g., responding appropriately to changes/stress in his environment).  The VA examiner assessed that the Veteran had occupational and social impairment with reduced reliability and productivity. 

Based on the above, the Board finds that, for the entire initial rating period from March 25, 2009, the PTSD and cognitive disorder has more nearly approximated total occupational and social impairment due to such symptoms as chronic sleep impairment, mild memory loss, avoidance of crowds, depression, anxiety, irritability, hypervigilance, poor attention and concentration, intrusive thoughts, persistent delusions and auditory hallucinations, grossly inappropriate behavior, impaired impulse control with periods of violence, angry outbursts, panic attacks, passive suicidal ideation, intermittent inability to perform activities of daily living, difficulty in adapting to stressful circumstances including work or a worklike setting, impaired judgment, disturbances in mood, and inability to establish and maintain effective work and social relationships, which more nearly approximates the criteria for a 100 percent (maximum) schedular disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The May 2009 and March 2014 VA examinations provide specific assessments of the level of occupational and social impairment due to the PTSD and cognitive disorder (reduced reliability and productivity) and identify underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examination reports assessments on this question, but in light of the weight of the evidence of record showing that the Veteran's symptoms more nearly approximate total occupational and social impairment due to the PTSD and cognitive disorder for the entire initial rating period from March 25, 2009, the Board finds that the May 2009 and March 2014 overall assessments are of lesser probative value.

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged widely from 35 to 63.  The general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 63 is inconsistent with, and outweighed by, the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced severe psychiatric symptoms productive of total occupational and social impairment, more nearly approximating the criteria for a 100 percent (maximum) schedular disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130; DSM-IV at 46-47.  

Initial Rating of HSV, Type 2

The Veteran is in receipt of a 10 percent initial disability rating for HSV, type 2 rated by analogy (as there is no specific diagnostic code pertaining to herpes simplex) under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 from June 1, 2010 (the day the service connection claim was received by VA).  Diagnostic Code 7806 indicates the schedular rating criteria used to rate dermatitis or eczema.  Where a particular disability for which a veteran has been service connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2014); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Dermatitis is defined as inflammation of the skin, and includes conditions with symptoms such as boils, pain, burning sensations, irritations of an area caused by scratching, and dry, moist, or crusty patches of skin.  Dorland's Illustrated Medical Dictionary 500 (31st ed. 2007).  Eczema is defined as any of various pruritic papulovesicular types of dermatitis.  Eczema also includes herpeticum, which is a "Kaposi varicelliform eruption due to infection with the herpes simplex virus superimposed on a preexisting skin condition, usually atopic dermatitis."  Id. at 599.  Herpes is defined as any inflammatory skin disease caused by herpes virus and characterized by the formation of clusters of small vesicles.  Id. at 863.  Thus, the Veteran's symptoms are best rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

Throughout the course of the appeal, the Veteran has contended generally that the HSV, type 2 has been manifested by more severe symptoms than those contemplated by the 10 percent initial disability rating assigned.  In an April 2013 written statement, the representative contended that the Veteran is entitled to a 60 percent disability rating for the HSV because the evidence of record reflects daily use of Acyclovir for more than the previous 12 months.  The representative contended that, because Acyclovir is an antiviral medication that is used to treat breakouts affecting the body as a whole, it is a systemic therapy.  The representative contended that the "systemic therapy" contemplated by Diagnostic Code 7806 is not limited to corticosteroids or other immunosuppressive drugs, but rather encompasses all forms of systemic therapy, including the oral antiviral medication taken by the Veteran. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from June 1, 2010, the Veteran's HSV, type 2 has been manifested by constant systemic therapy of oral antiviral medication during a 12 month period, that more nearly approximate the criteria for a 60 percent disability rating under Diagnostic Code 7806. 

The evidence of record reflects that throughout the pendency of this appeal, the Veteran has been prescribed daily oral antiviral medications, specifically Acyclovir, to suppress the herpes virus.  At the September 2011 VA examination, the Veteran reported occasional herpes outbreaks in extremely stressful situations.  The September 2011 VA examiner noted that the HSV was treated with oral Acyclovir on a daily basis during the previous 12 months. 

The rating criteria allows for a rating based on systemic therapy such as corticosteroids or immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Although the rating criteria mention corticosteroids or other immunosuppressive drugs as examples of systemic therapy, the term "such as" indicates that this is not an exhaustive list, and "systemic therapy" is not otherwise defined in the regulations.  See Mauerhan, 16 Vet. App. at 442 (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  

The common definition of "systemic therapy" is treatment of a disease which affects the entire body.  See Dorland's Illustrated Medical Dictionary at 1888, 1937 (defining "systemic" as "pertaining to or affecting the body as a whole" and defining "therapy" as "the treatment of a disease").  As the Veteran was prescribed oral antiviral medications to suppress the herpes virus throughout the body, as opposed to a topical ointment, the Board finds that such treatment constitutes systemic therapy.  As such, the evidence of record shows that the Veteran has used systemic therapy to control the service-connected HSV, type 2 on a constant or near-constant basis.  Accordingly, the criteria for a (maximum) schedular disability rating of 60 percent under Diagnostic Code 7806 have been met for the entire initial rating period from June 1, 2010.  See 38 C.F.R. §§ 4.3, 4.7, 4.118.

Extraschedular Considerations

Initially, the assignment of a 100 percent rating for the PTSD and cognitive disorder for the entire initial rating period from March 25, 2009 represents the maximum benefit available for this disability based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  As such, an extraschedular rating for the PTSD and cognitive disorder under 38 C.F.R. § 3.321(b) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement with respect to the PTSD and cognitive disorder is moot.  38 U.S.C.A. § 7104.

With respect to the issue of a higher initial disability rating for the HSV, type 2, the Board has considered whether referral for an extraschedular evaluation would have been warranted for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the HSV, type 2 are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the entire initial rating period from June 1, 2010, the HSV, type 2 has been manifested by constant systemic therapy of oral antiviral medication during a 12 month period.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 specifically provides for disability ratings based on the percentage of entire body and exposed areas affected by a particular skin disorder (including as due to outbreaks of the skin disorder, in this case, HSV) and takes into account topical and systemic therapy.  In this case, comparing the Veteran's disability level and symptomatology of the HSV, type 2 to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the HSV, type 2, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
TDIU

The Veteran seeks an effective date earlier than November 22, 2013 for the grant of a TDIU.  He contends that the service-connected disabilities have prevented him from maintaining substantially gainful employment since service separation (March 25, 2009).  See e.g., July 2015 written statement from the representative.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

In June 1999, VA's General Counsel issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  VA General Counsel interpreted that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown,	 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See id. (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

In this case, the Veteran, pursuant to this decision, has been assigned a 100 percent schedular disability rating for PTSD and cognitive disorder effective March 25, 2009 (the day after separation from service).  The Veteran is also service connected for obstructive sleep apnea rated as 50 percent disabling effective March 25, 2009, migraines rated as 50 percent disabling effective March 25, 2009, and HSV, type 2 rated as 60 percent effective June 1, 2010.  These ratings combine to 80 percent disabling for the period from March 25, 2009 to June 1, 2010 and 90 percent disabling for the period from June 1, 2010, exclusive of the 100 percent disability rating for PTSD.  38 C.F.R. § 4.25.  Thus, the Veteran is already entitled to special monthly compensation payable at the housebound rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The reasoning of Bradley is that a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent rating for a disability in order to potentially make the veteran eligible for special monthly compensation; however, as the Veteran in this appeal is already eligible for special monthly compensation payable at the housebound rate, such consideration of TDIU no longer serves any useful purpose.  As such, the appeal with respect to the claim for TDIU for the period from March 25, 2009 to November 22, 2013 is moot, and must be dismissed.  Sabonis, supra.


ORDER

A 100 percent initial disability rating for PTSD and cognitive disorder is granted.

A 60 percent initial disability rating for herpes simplex virus, type II is granted.

The appeal for a TDIU for the period from March 25, 2009 to November 22, 2013, having been rendered moot, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


